DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 19:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of receiving, generating, loading, and providing fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of measuring, generating, predicting, and adjusting is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but 
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Claim 1 is similar to claim 19 but recites a system, rather than a method and the system include a computing device configured. These additional elements fail to integrate the abstract idea into a practical application. These limitations are recited at a high level of generality and do not add significantly more to the judicial exception. These elements are generic computing devices that perform generic functions. Using generic computer elements to perform an abstract idea does not integrate an abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Moreover, “the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 223; see also FairWarninglP, LLCv. latric SysInc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (citation omitted) (“[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter”).
On the record before us, we are not persuaded that the hardware processors of claim 1 integrates the abstract idea into a practical application. Nor are we persuaded that the additional elements are anything more than well-
Claim 10 is similar to claim 19 but recites a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform a method similar as in claim 19. This amounts to nothing more than instructions to implement the abstract idea on a computer, which fails to integrate the abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Additionally, using instructions to implement an abstract idea on a generic computer “is not ‘enough’ to transform an abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 226. Therefore, the rejection of claim 10 for the same reason discussed above with regard to the rejection of claim 19.
Dependent claims 2-9, 11-18, and 20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that impose any meaningful limits on practicing the abstract idea.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, 10, and 19, none of the prior art of record teaches or suggests generating an interface key corresponding to an interface template of the requested user interface, wherein the interface key is generated from the user key; loading the interface template of the requested user interface, wherein the interface template includes one or more edge side include (ESI) identifiers in the interface template; generating an element key corresponding to a first ESI element associated with a first of the one or more ESI identifiers, wherein the element key is generated from the user key; loading the first ESI element, wherein the ESI element is positioned at a location within the interface template identified by the first of the one or more ESI identifiers; and providing a complete user interface to the first user device, wherein the complete user interface comprises the interface template including the first ESI element. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tang et al. (US 2019/0239103) disclose a network access system is configured to identify user systems enrolled in the shared control pool for a layer and provide base elements for each element in the layer. The network access system is configured to receive a content request (such as a beacon or key) from a user system including at least one variable indicating the user system 24 is enrolled in an experiment. In some embodiments, the network interface system is configured to receive the content request and generate a cache key for use by a cache server. The network interface system generates the cache key by removing experimental variables indicative of a shared control group from the beacon or key prior to generating the cache key. In some embodiments, the cache server is configured to store a base element and each variant element for each layer contained in one or more pages.
Whitehead (US 2014/0019749) disclose a method, comprising: generating a privacy key; generating an information page that includes instructions to use the privacy key to encrypt at least a subset of data that may be submitted in response to the information page; transmitting the privacy key to a remote device via a 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JOHN H LE/Primary Examiner, Art Unit 2862